Appeal from order, Family Court, New York County (Ivy I. Cook, Ref.), entered on or about February 4, 2011, which after a hearing, determined that respondent had committed acts that constituted harassment in the second degree (Penal Law § 240.26), and granted petitioner a two-year order of protection directing appellant to, inter alia, stay away from her home, unanimously dismissed, without costs, as moot.
Because the order of protection has expired, this appeal is moot (see Matter of Diallo v Diallo, 68 AD3d 411 [1st Dept 2009], lv dismissed 14 NY3d 854 [2010]). Concur — Tom, J.P., Sweeny, Saxe, Freedman and Clark, JJ.